Citation Nr: 1521191	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right upper extremity radiculopathy.

2.  Entitlement to an effective date prior to May 7, 2013, for the increased evaluation of right upper extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left foot pes planus.

4.  Entitlement to an effective date prior to April 12, 2013 for the grant of service connection for left foot pes planus.

5.  Entitlement to an initial rating in excess of 50 percent for a neck scar.

6.  Entitlement to an effective date prior to May 7, 2013 for the grant of service connection for a neck scar.

7.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy prior to February 22, 2013.

8.  Entitlement to an initial rating in excess of 30 percent for left lower extremity radiculopathy from February 22, 2013.

9.  Entitlement to an initial rating in excess of 40 percent for left upper extremity radiculopathy.

10.  Entitlement to special monthly compensation based on loss of use of the left leg. 

11.  Entitlement to an initial disability rating in excess of 30 percent for depression.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1993 to January 1994.

This case comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This case was most previously before the Board in May 2014.

In a January 2015 statement, the Veteran's attorney asserts that the RO committed clear and unmistakable error (CUE) by misapplying 38 C.F.R. § 3.103(a) in assigning an effective date for her award of service connection for a neck scar. The Board notes that the attorney does not identify a final decision in which the allegation of CUE is purported to have taken place, a critical element in a CUE challenge. However, regardless of this oversight, the Board does not have jurisdiction over the averred CUE challenge as the RO has not adjudicated this allegation in the first instance. See Jarrell v. Nicholson, 20 Vet.App. 326, 333 (2006) (en banc) ("[W]hen attacking a prior RO decision, each [CUE theory] must be presented to and adjudicated by the RO in the first instance, and, if not, the Board lacks jurisdiction over the merits of the matter."). Accordingly, this matter is referred to the RO for adjudication.

The claims of entitlement to an initial rating in excess of 40 percent for left upper extremity radiculopathy, entitlement to special monthly compensation based on loss of use of the left leg, entitlement to an initial disability rating in excess of 30 percent for depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire time period on appeal, right upper extremity disability has been manifested by no more than moderate incomplete paralysis of the upper radicular group.

2.  The increase in the Veteran's right upper extremity symptoms is properly made effective on May 7, 2013.

3.  Throughout the appeal period, the Veteran's left foot pes planus was manifested by pain accentuated on use with decreased longitudinal arch height on weight-bearing.

4.  The Veteran's formal claim of entitlement to service connection for left foot pes planus was received on April 12, 2013; no document prior to April 12, 2013, may be construed as an informal claim of entitlement to service connection for left foot pes planus.

5.  The Veteran's neck scar is 17.5 centimeters long and 2.5 centimeters at the widest part but does not produce six or more characteristics of disfigurement.

6.  No claim was received for benefits for a neck scar prior to May 7, 2013. 

7.  From October 9, 2007, through February 21, 2013, the Veteran's left lower extremity radiculopathy symptoms approximated severe incomplete paralysis in his leg.

8.  At no time since October 9, 2007, has the Veteran's left lower extremity radiculopathy symptoms approximated complete paralysis in his leg.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for right upper extremity radiculopathy have not been met at any time throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8510 (2014).

2.  The criteria for an effective date earlier than May 7, 2013, for the 30 percent evaluation for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).

3.  The criteria for an initial rating of 20 percent for left foot pes planus have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276, 5284? (2014).

4.  The criteria for an effective date earlier than April 12, 2013, for the award of service connection for left foot pes planus, have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).

5.  The criteria for an initial rating in excess of 50 percent for a neck scar have not been met at any time throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2014).

6.  The criteria for an effective date prior to May 7, 2013, for the award of service connection for a neck scar have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).

7.  From October 9, 2007 through February 21, 2013, the criteria for an initial rating of 30 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8526 (2014).

8.  The criteria for an initial rating in excess of 30 percent for left lower extremity radiculopathy have not been met at any time throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8526 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

I.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decisions have granted service connection for the disabilities comprising the initial rating claims, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the ratings and the effective dates assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that the statement of the cases and VCAA letters have set forth the relevant law and regulations for consideration in assigning ratings and effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

II.  Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

The rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

I.  Initial rating in excess of 30 percent for right upper extremity radiculopathy.

Diagnostic Code 8510 pertains to paralysis of the upper radicular group (fifth and sixth cervicals).  In this case, the evidence indicates that the Veteran is left-handed; therefore, the Board will consider the criteria pertaining to the minor extremity.  A 20 percent rating is assignable for mild incomplete paralysis of both the minor extremity.  A 30 percent rating is assignable for moderate paralysis of the minor extremity.  A 40 percent rating is assignable for severe incomplete paralysis of the minor extremity.  A 60 percent rating is assignable for complete paralysis of the upper radicular group of the minor extremity with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 8510, in order to warrant a rating in excess of 30 percent, the evidence must show severe incomplete paralysis of the upper radicular group.  In this case, there have been no findings of severe incomplete paralysis.  At the May 2013 VA examination the Veteran had no right upper extremity muscle atrophy and reflexes examination was normal.  While the Veteran complained of right upper extremity numbness, such was noted to be mild.  While the sensory examination noted no forearm sensation, sensation in the right shoulder area was normal and just decreased in the right hand and fingers.  There was no constant or intermittent pain, paresthesias and/or dysesthesias.  The examiner indicated involvement of the upper and middle radicular group and indicated the overall severity was mild.  The weight of the lay and medical evidence does not demonstrate that the manifestations of the Veteran's right upper extremity disability more nearly approximates severe incomplete paralysis of the upper radicular group and a rating in excess of 30 percent is not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is considered competent to give evidence about what she observes or experiences concerning her right upper extremity disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, competent evidence concerning the nature and extent of the Veteran's disability has also been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's right upper extremity disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted in this case.

In sum, an initial rating in excess of 30 percent is not warranted throughout the appeal period. The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

II.  Effective date prior to May 7, 2013, for the increased evaluation of right upper extremity radiculopathy.

Other than a general statement by her attorney in the notice of disagreement that an "earlier effective date for increased evaluation" was submitted for appellate review, neither the Veteran or her attorney has identified any specific evidence or argument as to what the basis for an earlier effective date for the award of the increased evaluation for the right upper extremity would be.  Under the law, the effective date for an increased rating is either date of receipt of claim or date entitlement arose, whichever is later, or the date on which it was factually ascertainable that an increase occurred if a claim is received within one year of that date, otherwise the date of claim. 38 C.F.R. § 3.400(o) (2014).  Review of the record reveals that no formal claim for an increase in the evaluation of the Veteran's right upper extremity was received. In April 2013, the Veteran sought compensation for disabilities related to her left upper and lower extremities, but no mention is made of the right upper extremity. In the May 7, 2013, VA examination scheduled in connection with her April 2013 claim related to her left upper extremity, the examiner noted the symptomatology related to her right upper extremity. Based on these findings, the RO awarded an increased rating, and assigned May 7, 2013, as the effective date given that this was both the date of the examination in which the increased symptomatology was first noted, and the date of claim. See 38 C.F.R. 3.157(b)(1) (2014) (once a claim for compensation for a disability has been allowed, the date of a subsequent report of examination related to that disability can be accepted as an informal claim).  As there is nothing in the record that indicates an earlier date of entitlement for an increase in the right upper extremity disability, and no evidence indicating a receipt date for a formal or informal claim for an increased rating for the right upper extremity condition prior to May 7, 2013, the currently assigned date of May 7, 2013, is the appropriate effective date for the award of an increased evaluation to 30 percent for the Veteran's service-connected right upper extremity disability. 

III.  Initial rating in excess of 10 percent for left foot pes planus.

The Veteran's pes planus of the left foot is evaluated Diagnostic Code 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for a unilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability.

At the June 2013 VA flat feet examination the Veteran complained of left foot fallen arches and pain and soreness in the foot.  The Veteran was not getting treatment for the condition and did not wear shoe inserts.  Examination revealed pain in the left foot, accentuated with use, but no pain on manipulation of the foot or indication of swelling on use.  There were no characteristic calluses or other calluses caused by the left flatfoot and there was no evidence of extreme tenderness of the plantar surface.  There was decreased longitudinal arch height on weight-bearing but there was no objective evidence of marked deformity of the foot, nor was there evidence of marked pronation of the foot.  There was no "inward" bowing of the Achilles' tendon or marked inward displacement.  X-rays did not reveal arthritis.

The Board notes that as left foot pes planus pain accentuated on use and decreased longitudinal arch height on weight-bearing has been shown, a 20 percent initial rating is warranted.  However, as pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, that is not improved by orthopaedic shoes or appliances, has not been shown or even asserted, an initial rating in excess 20 percent is not warranted.

IV.  Effective date prior to April 12, 2013 for the grant of service connection for left foot pes planus.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

In a November 2013 rating decision, the RO granted service connection for left foot pes planus, with an evaluation of 10 percent, effective April 12, 2013.

The Veteran's claim of entitlement to service connection for left foot pes planus was received by VA on April 12, 2013.  Other than a general statement by her attorney in the notice of disagreement that an "earlier effective date for grant of service connection" was submitted for appellate review, neither the Veteran or her attorney has identified any specific evidence or argument as to what the basis for an earlier effective date for the award of service connection for left foot pes planus would be. 

Given that the effective date is based in part on receipt date of a claim and the date of claim is currently established as April 12, 2013, the Board must consider whether any evidence of record prior to April 12, 2013, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for left foot pes planus.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for left foot pes planus, no document submitted prior to April 12, 2013 indicates an intent to pursue a claim of entitlement to service connection for left foot pes planus.

Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization, and evidence from a private physician or layman, will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's April 2013 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, even if VA medical records reflecting treatment for left foot pes planus dated prior to April 12, 2013, are of record, that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for left foot pes planus, was of record earlier than April 12, 2013.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board emphasizes that an informal claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In sum, the evidence of record provides no basis for finding a date of claim prior to April 12, 2013, thus, this is the appropriate effective date for the award of service connection for left foot pes planus. This claim must be denied.

V.  Increased rating for a neck scar greater than 50 percent disabling.

In a November 2013 rating decision, the RO awarded service connection for a neck scar, assigning a noncompensable rating, effective May 7, 2013.  In the August 2014 SOC, the evaluation was increased to 50 percent disabling, with the same effective date. 

A higher evaluation of 80 percent is not warranted unless there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; six or more characteristics of disfigurement.  The eight characteristics of disfigurement, for purposes of evaluation under 38 CFR §4.118 are: scar 5 or more inches (13 or more cm) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 cm²); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 cm²); underlying soft tissue missing in an area exceeding six square inches (39 cm²); and, skin indurated and inflexible in an area exceeding six square inches (39 cm²)  The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

A January 2014 VA examination noted that the Veteran had a scar related to cervical spine surgery undertaken in 2008.  The Veteran denied pain but reported some decreased sensation around the scar area.  The scar was stable and linear, measuring 17.5 centimeters long and 2.5 centimeters at the widest part due to staple marks.  The surface contour of the scar was depressed on palpation and there was hypopigmentation and decreased coarse sensation around the margins of the scar and slightly around it.

The first portion of the rating criteria for an 80 percent rating in Diagnostic Code 7800 are conjunctive, thus the Veteran's scars must produce visible, palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The January 2014 VA examiner specifically noted that the scar features were not grossly distorted or asymmetrical.  Thus, a rating of 80 percent under this portion is not for application.  The second portion of the rating criteria for an 80 percent rating requires that six or more characteristics of disfigurement be present.  
The Veteran's scar does have characteristics of disfigurement such as a scar that is 13 or more centimeters long, a scar that is at least .6 centimeters wide at its widest part, and a scar with a surface contour that is elevated or depressed on palpation.  However, as skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 cm²), underlying soft tissue missing in an area exceeding six square inches (39 cm²), and skin indurated and inflexible in an area exceeding six square inches (39 cm²) are not shown, the Veteran's scar does not meet six of the eight characteristics of disfigurement, and a higher initial rating of 80 percent is not warranted.

VI.  Effective date prior to May 7, 2013, for the award of service connection for a neck scar.

In a November 2013 rating decision, the RO awarded service connection for a neck scar, assigning a noncompensable rating, effective May 7, 2013.  In the August 2014 SOC, the evaluation was increased to 50 percent disabling, with the same effective date. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As explained in the August 2014 SOC, May 7, 2013, was selected as the effective date because entitlement arose at the time of the 2008 cervical spine surgery which the scar was a residual of, and the date of claim was deemed to be the May 7, 2013, examination report which noted the scar and its symptomatology for the first time, and given that the May 7, 2013, is the later of the two dates, that was the assigned date.

Neither the Veteran or her attorney identify a date of claim prior to May 7, 2013. In a January 2015 statement, the Veteran's attorney argues that because VA knew of her surgery in 2008 it knew of her scar; however, he points to no medical evidence prior to May 7, 2013, that identifies or discusses the scar or any related symptomatology. Moreover, a formal or informal claim requires an intent to seek benefits, and the mere fact that the Veteran had cervical spine surgery does not establish an intent to claim benefits for a scar related to that surgery. 38 C.F.R. § 3.155 (2014). 

Additionally, as acknowledged by the Veteran's attorney, the January 2009 examination report he references does not address a scar at all, and only tangentially addresses the cervical spine problems as it is a mental health examination. There is no evidence of a formal or informal claim for compensation for a neck scar prior to May 7, 2013. The January 2015 correspondence by the Veteran's attorney refers to claims in 2008 for depression secondary to her cervical spine condition and radiculopathy of the upper extremities secondary to her cervical spine condition. Neither of these claims involved a neck scar, and again, neither he nor the Veteran identify evidence of record prior to May 7, 2013, that demonstrates an intent to file a claim for benefits related to a neck scar. As for her attorney's argument that VA failed in its duty to assist in not providing an adequate examination in 2009, the Board notes that there was no pending claim for a neck scar at that time, and thus, there was no duty to assist triggered with regard to such a claim. 38 C.F.R § 3.159 (2014) (upon receipt of a substantially complete application for benefits, VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim).

Given that the effective date in this matter turns on the date of claim, and there is no evidence of a claim, formal or informal, prior to May 7, 2013, for service connection for a neck scar, the assigned effective date of May 7, 2013, for the award of service connection for a neck scar is proper, and an earlier effective date is denied.

VII.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy prior to February 22, 2013, and entitlement to an initial rating in excess of 30 percent from February 22, 2013

As noted by the May 2013 VA examiner, the Veteran's left lower extremity disability involves the femoral nerve.  Under Diagnostic Code 8526, incomplete and complete paralysis of the anterior crural nerve (femoral) is rated.  Mild incomplete paralysis warrants a 10 percent evaluation, moderate incomplete paralysis warrants a 20 percent rating, severe incomplete paralysis warrants a 30 percent rating, and complete paralysis of the quadriceps extensor muscles warrants the maximum rating of 40 percent.

While complaints of left lower extremity weakness have been made and such has been demonstrated on examination, the May 2013 VA examination revealed a normal reflex examination with normal sensation in the thighs and knees and absent sensation in the lower leg/ankle and foot/toes.  Moderate paresthesias and/or dysesthesias and moderate numbness were also noted.  The examiner indicated involvement of the femoral nerve and indicated the overall severity was moderate.

At no period of time covered by this appeal has the evidence of record shown "complete paralysis" of the femoral nerve.  Accordingly, the criteria for a 40 percent evaluation are not met.  However, the Board finds that as the Veteran's complaints concerning this disability have been consistent throughout the time period on appeal, and thus, a 30 percent rating for the period from October 9, 2007 through February 21, 2013, to render the rating consistent over the entire appeal period, is warranted.


ORDER

An initial rating in excess of 30 percent for right upper extremity radiculopathy is denied.

An effective date prior to May 7, 2013, for the increased evaluation of right upper extremity radiculopathy is denied.

An initial rating of 20 percent for left foot pes planus is granted, subject to the applicable law governing the award of monetary benefits.

An effective date prior to April 12, 2013 for the grant of service connection for left foot pes planus is denied.

An initial rating in excess of 50 percent for a neck scar is denied.

An effective date prior to May 7, 2013, for the grant of service connection for a neck scar is denied.

An initial rating of 30 percent for left lower extremity radiculopathy from October 9, 2007 through February 21, 2013, is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 30 percent for left lower extremity radiculopathy is denied.


REMAND

As for the issues of entitlement to an initial rating in excess of 40 percent for left upper extremity radiculopathy and entitlement to an initial disability rating in excess of 30 percent for depression, in correspondence received in March 2015, the Veteran's attorney indicated that the Veteran's left upper extremity disability and depression had worsened since the Veteran last underwent a VA examination for those disabilities.  The Board finds that additional VA examinations are appropriate.

As for the issue of entitlement to special monthly compensation based on loss of use of the left leg, the Board finds that the medical evidence of record is insufficient to decide that claim.  As such, the Board finds that a VA examination concerning this issue is appropriate.  As for the issue of entitlement to a TDIU, based on the actions taken in this decision, the AOJ must readjudicate that claim prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since March 15, 2015, and associate them with the record.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected left upper extremity and depression disabilities.  The claims file must be made available to the examiners for review in connection with the examinations.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

3.  The Veteran should also be afforded a VA examination to determine whether the Veteran has loss of use of the left leg.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should state whether the Veteran has the loss of the use of his left leg.

4.  The AOJ should then, based on all the evidence of record, adjudicate the issues remaining on appeal, to include TDIU.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


